American Century Capital Portfolios, Inc. Statement of Additional Information (SAI) Supplement Supplement dated May 15, 2012 ¡ SAI dated October 31, 2011 The following replaces the Portfolio Managers section on page 37 of the SAI. Portfolio Managers All funds except Equity Index Accounts Managed The portfolio managers are responsible for the day-to-day management of various accounts, as indicated by the following table. None of these accounts has an advisory fee based on the performance of the account. Accounts Managed (As of March 31, 2011) Registered Investment Companies (e.g., American Century Investments funds and American Century Investments - subadvised funds) Other Pooled Investment Vehicles (e.g., commingled trusts and 529 education savings plans) Other Accounts (e.g., separate accounts and corporate accounts including incubation strategies and corporate money) Steven Brown Number of Accounts 0 0 Assets $1.1 billion(2) N/A N/A Phillip N. Davidson Number of Accounts 3 2 Assets $15.3 billion(4) $264.5 million $249.3 million Benjamin Z. Giele Number of Accounts 2 0 5 Assets $2.6 billion(5) N/A $496.1 million Brendan Healy Number of Accounts 5 0 3 Assets $1.7 billion(6) N/A $90.5 million Jeff John(7) Number of Accounts 2 0 5 Assets $2.0 billion(8) N/A $444.7 million Michael Liss Number of Accounts 3 2 Assets $15.3 billion(4) $264.5 million $249.3 million Matt Titus Number of Accounts 5 0 3 Assets $1.7 billion(6) N/A $90.5 million Kevin Toney Number of Accounts 3 2 Assets $15.3 billion (4) $264.5 million $249.3 million Brian Woglom(9) Number of Accounts 7 1 2 Assets $3.7 billion (10) $16.3 million $47.2 million 1 As of April 29, 2011, Global Real Estate’s inception date, the number of registered investment company accounts is two. 2 Includes $1.1 billion in Real Estate. Because Global Real Estate Fund is new, assets related to that account are not included. 3 As of October 31, 2011, Market Neutral Value’s inception date, the number of registered investment company accounts is 12. 4 Includes $8.7 billion in Equity Income, $1.7 billion in Mid Cap Value, $216.3 million in NT Mid Cap Value and $2.1 billion in Value. Because Market Neutral Value Fund is new, assets related to that account are not included. 5 Includes $2.5 billion in Small Cap Value. 6 Includes $976.9 million in Large Company Value and $481.9 million in NT Large Company Value. 7 Information is provided as of May 10, 2012. 8 Includes $1.9 billion in Small Cap Value. 9 Information is provided as of February 15, 2012. 10 Includes $2.1 billion in Mid Cap Value and $279.0 million in NT Mid Cap Value. The following replaces the Small Cap Value section of the Ownership of Securities table on page 40 of the SAI. Ownership of Securities Aggregate Dollar Range of Securities in Fund Mid Cap Value Phillip N. Davidson E Michael Liss E Kevin Toney E Brian Woglom(2) C NT Mid Cap Value Phillip N. Davidson(1) A Michael Liss(1) A Kevin Toney(1) A Brian Woglom(1) (2) A Small Cap Value Benjamin Z. Giele E Jeff John(3) C Ranges: A – none; B – $1-$10,000; C – $10,001-$50,000; D – $50,001-$100,000; E – $100,001-$500,000; F – $500,001-$1,000,000; G – More than $1,000,000. 1 The portfolio managers cannot invest directly in this fund, which is available for purchase only by certain funds of funds advised by American Century Investments. 2 Information is provided as of February 15, 2012. 3 Information is provided as of May 10, 2012. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-754111205
